NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



JOAN ARLEN, as Trustee of the Joan    )
Arlen Revocable Trust dated 12/9/10,  )
                                      )
           Appellant,                 )
                                      )
v.                                    )               Case No. 2D17-5112
                                      )
WALTER T. PATRICK, III, and JOANNE S. )
PATRICK,                              )
                                      )
           Appellees.                 )
                                      )

Opinion filed January 2, 2019.

Appeal from the Circuit Court for Collier
County; James R. Shenko, Judge.

Jeffrey D. Fridkin of Grant Fridkin Pearson,
P.A., Naples, for Appellant.

Lissette Gonzalez and Scott A. Cole of
Cole, Scott & Kissane, P.A., Miami, for
Appellees.


PER CURIAM.


              Affirmed.


CASANUEVA, KELLY, and ATKINSON, JJ., Concur.